        Case 1:17-cv-10014-LGS Document 141 Filed 08/24/20 Page 1 of 14




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

CITY OF BIRMINGHAM RETIREMENT                       )
AND RELIEF SYSTEM, et al.,                          )
                                                    )
                              Plaintiff,            )
                                                    )
               v.                                   ) Case No.: 1:17-cv-10014-LGS
                                                    )
CREDIT SUISSE GROUP AG, et al.,                     ) CLASS ACTION
                                                    )
                              Defendants.           )
                                                    )


                    [PROPOSED] ORDER PRELIMINARILY APPROVING
                       SETTLEMENT AND PROVIDING FOR NOTICE

       WHEREAS, a putative class action is pending in this Court entitled City of Birmingham

Retirement and Relief System et al. v. Credit Suisse Group AG et al., No. 1:17-cv-10014-LGS (the

“Action”);

       WHEREAS, (a) City of Birmingham Retirement and Relief System, Westchester Putnam

Counties Heavy & Highway Laborers Local 60 Benefit Funds, Teamsters Local 456 Pension and

Annuity Funds, and the International Brotherhood of Teamsters Local No. 710 Pension Plan

(collectively, “Lead Plaintiffs”), on behalf of themselves and the Settlement Class (defined below),

and (b) Defendants Credit Suisse Group AG (“Credit Suisse,” or the “Company”), and Brady W.

Dougan, Tidjane Thiam, and David R. Mathers (“Individual Defendants” and, together with Credit

Suisse, “Defendants”), have entered into an Amended Stipulation and Agreement of Settlement

dated August 19, 2020 (the “Stipulation”), subject to approval of this Court (the “Settlement”);

       WHEREAS, Lead Plaintiffs have made an application, pursuant to Rule 23 of the Federal

Rules of Civil Procedure, for an order preliminarily approving the Settlement in accordance with

the Stipulation, certifying the Settlement Class for purposes of the Settlement only, and allowing
        Case 1:17-cv-10014-LGS Document 141 Filed 08/24/20 Page 2 of 14




notice to Settlement Class Members, as more fully described herein;

       WHEREAS, the Court has read and considered: (a) Lead Plaintiffs’ motion for preliminary

approval of the Settlement, and the papers filed and arguments made in connection therewith; and

(b) the Stipulation and the exhibits attached thereto; and

       WHEREAS, unless otherwise defined herein, all capitalized words contained herein shall

have the same meanings as they have in the Stipulation;

       NOW THEREFORE, IT IS HEREBY ORDERED:

       1.      Class Certification for Settlement Purposes – Pursuant to Rule 23(a) and (b)(3)

of the Federal Rules of Civil Procedure, the Court certifies, solely for purposes of effectuating the

proposed Settlement, a Settlement Class consisting of all persons and entities who purchased, or

otherwise acquired, the American Depositary Receipts (“ADRs”) of Credit Suisse between March

20, 2015 and February 3, 2016, inclusive, and who were allegedly damaged thereby. Excluded

from the Settlement Class are (i) Defendants; (ii) the officers and directors of Credit Suisse (at all

relevant times); (iii) members of their immediate families and their legal representatives,

successors or assigns; and (iv) any firm or entity in which any Defendant has or had a controlling

interest. Also excluded from the Settlement Class are any persons or entities who or which exclude

themselves by submitting a request for exclusion that is accepted by the Court.

       2.      Class Findings – Solely for purposes of the proposed Settlement of this Action, the

Court finds that each element required for certification of the Settlement Class pursuant to Rule

23 of the Federal Rules of Civil Procedure has been met: (a) the members of the Settlement Class

are so numerous that their joinder in the Action would be impracticable; (b) there are questions of

law and fact common to the Settlement Class which predominate over any individual questions;

(c) the claims of Lead Plaintiffs in the Action are typical of the claims of the Settlement Class; (d)



                                                  2
        Case 1:17-cv-10014-LGS Document 141 Filed 08/24/20 Page 3 of 14




Lead Plaintiffs and Lead Counsel have and will fairly and adequately represent and protect the

interests of the Settlement Class; and (e) a class action on behalf of the Settlement Class is superior

to other available methods for the fair and efficient adjudication of the Action.

       3.      The Court hereby finds and concludes that pursuant to Rule 23 of the Federal Rules

of Civil Procedure, and for the purposes of the Settlement only, Lead Plaintiffs are adequate class

representatives and certifies them as Class Representatives for the Settlement Class. The Court

also appoints Lead Counsel as Class Counsel for the Settlement Class, pursuant to Rule 23(g) of

the Federal Rules of Civil Procedure.

       4.      Preliminary Approval of the Settlement – The Court hereby preliminarily

approves the Settlement, as embodied in the Stipulation, as being fair, reasonable, and adequate to

the Settlement Class, subject to further consideration at the Settlement Hearing to be conducted as

described below.

       5.      Settlement Hearing – The Court will hold a settlement hearing (the “Settlement

Hearing”) on _December 10, 2020 at 11:00 a.m. in Courtroom 1106, of the Thurgood Marshall

United States Courthouse, 40 Foley Square, New York, NY 10007, or by telephonic, video

conferencing or other electronic means, as posted on the website of the Claims Administrator for

the following purposes: (a) to determine whether the proposed Settlement on the terms and

conditions provided for in the Stipulation is fair, reasonable and adequate to the Settlement Class,

and should be approved by the Court; (b) to determine whether a Judgment substantially in the

form attached as Exhibit B to the Stipulation should be entered dismissing the Action with

prejudice against Defendants; (c) to determine whether the proposed Plan of Allocation for the

proceeds of the Settlement is fair and reasonable and should be approved; (d) to determine whether

the motion by Lead Counsel for an award of attorneys’ fees and reimbursement of Litigation



                                                  3
        Case 1:17-cv-10014-LGS Document 141 Filed 08/24/20 Page 4 of 14




Expenses should be approved; and (e) to consider any other matters that may be properly brought

before the Court in connection with the Settlement. Notice of the Settlement and the Settlement

Hearing shall be given to Settlement Class Members as set forth in paragraph 7 of this Order.

       6.      The Court may adjourn the Settlement Hearing without further notice to the

Settlement Class, and may approve the proposed Settlement with such modifications as the Parties

may agree to, if appropriate, without further notice to the Settlement Class.

       7.      Retention of Claims Administrator and Manner of Giving Notice – Lead

Counsel are hereby authorized to retain Epiq Class Action & Claims Solutions, Inc. (“Epiq” or the

“Claims Administrator”) to supervise and administer the notice procedure in connection with the

proposed Settlement as well as the processing of Claims as more fully set forth below. Notice of

the Settlement and the Settlement Hearing shall be given by Lead Counsel as follows:

               (a)     within ten (10) business days of the date of entry of this Order, Credit Suisse

shall provide or cause to be provided to the Claims Administrator (at no cost to the Settlement

Fund, Lead Counsel or the Claims Administrator) records reasonably available to Credit Suisse or

its transfer agent concerning the identity and last known address of Settlement Class Members, in

electronic form or other form as is reasonably available to Credit Suisse or its transfer agent, which

information the Claims Administrator shall treat and maintain as confidential;

               (b)     not later than twenty (20) business days after the date of entry of this Order

(the “Notice Date”), the Claims Administrator shall cause a copy of the Notice and the Claim

Form, substantially in the forms attached hereto as Exhibits A-1 and A-2, respectively (the “Notice

Packet”), to be mailed by first-class mail to potential Settlement Class Members at the addresses

set forth in the records which Credit Suisse caused to be provided, or who otherwise may be

identified through further reasonable effort;



                                                  4
        Case 1:17-cv-10014-LGS Document 141 Filed 08/24/20 Page 5 of 14




                (c)    contemporaneously with the mailing of the Notice Packet, the Claims

Administrator shall cause copies of the Notice and the Claim Form to be posted on a website to be

developed for the Settlement, from which copies of the Notice and Claim Form can be

downloaded;

                (d)    not later than ten (10) business days after the Notice Date, the Claims

Administrator shall cause the Summary Notice, substantially in the form attached hereto as Exhibit

A-3, to be published once in Investor’s Business Daily and to be transmitted once over the PR

Newswire; and

                (e)    not later than seven (7) calendar days prior to the Settlement Hearing, Lead

Counsel shall file with the Court proof, by affidavit or declaration, of such mailing and publication.

       8.       Approval of Form and Content of Notice – The Court (a) approves, as to form

and content, the Notice, the Claim Form, and the Summary Notice, attached hereto as Exhibits

A-1, A-2, and A-3, respectively, and (b) finds that the mailing and distribution of the Notice and

Claim Form and the publication of the Summary Notice in the manner and form set forth in

paragraph 7 of this Order (i) is the best notice practicable under the circumstances; (ii) constitutes

notice that is reasonably calculated, under the circumstances, to apprise Settlement Class Members

of the pendency of the Action, of the effect of the proposed Settlement (including the Releases to

be provided thereunder), of Lead Counsel’s motion for an award of attorneys’ fees and

reimbursement of Litigation Expenses, of the Settlement Class Members’ right to object to the

Settlement, the Plan of Allocation or Lead Counsel’s motion for attorneys’ fees and reimbursement

of Litigation Expenses, of their right to exclude themselves from the Settlement Class, and of their

right to appear at the Settlement Hearing; (iii) constitutes due, adequate and sufficient notice to all

persons and entities entitled to receive notice of the proposed Settlement; and (iv) satisfies the



                                                  5
        Case 1:17-cv-10014-LGS Document 141 Filed 08/24/20 Page 6 of 14




requirements of Rule 23 of the Federal Rules of Civil Procedure, the United States Constitution

(including the Due Process Clause), the Private Securities Litigation Reform Act of 1995, 15

U.S.C. § 78u-4, as amended, and all other applicable law and rules. The date and time of the

Settlement Hearing shall be included in the Notice and Summary Notice before they are mailed

and published, respectively.

       9.      Nominee Procedures – Brokers and other nominees who purchased or otherwise

acquired Credit Suisse ADRs during the Settlement Class Period for the benefit of another person

or entity shall (a) within seven (7) calendar days of receipt of the Notice request from the Claims

Administrator sufficient copies of the Notice Packet to forward to all such beneficial owners and

within seven (7) calendar days of receipt of those Notice Packets forward them to all such

beneficial owners; or (b) within seven (7) calendar days of receipt of the Notice, send a list of the

names and addresses of all such beneficial owners to the Claims Administrator in which event the

Claims Administrator shall promptly mail the Notice Packet to such beneficial owners. Upon full

compliance with this Order, such nominees may seek reimbursement of their reasonable expenses

actually incurred in complying with this Order by providing the Claims Administrator with proper

documentation supporting the expenses for which reimbursement is sought. Such properly

documented expenses incurred by nominees in compliance with the terms of this Order shall be

paid from the Settlement Fund, with any disputes as to the reasonableness or documentation of

expenses incurred subject to review by the Court.

       10.     Participation in the Settlement – Settlement Class Members who wish to

participate in the Settlement and to be potentially eligible to receive a distribution from the Net

Settlement Fund must complete and submit a Claim Form in accordance with the instructions

contained therein. Unless the Court orders otherwise, all Claim Forms must be postmarked or



                                                 6
        Case 1:17-cv-10014-LGS Document 141 Filed 08/24/20 Page 7 of 14




submitted online at the Settlement website no later than one hundred twenty (120) calendar days

after the Notice Date. Notwithstanding the foregoing, Lead Counsel may, at their discretion,

accept for processing late Claims provided such acceptance does not delay the distribution of the

Net Settlement Fund to the Settlement Class. By submitting a Claim, a person or entity shall be

deemed to have submitted to the jurisdiction of the Court with respect to his, her, or its Claim and

the subject matter of the Settlement.

       11.     Each Claim Form submitted must satisfy the following conditions: (a) it must be

properly completed, signed, and submitted in a timely manner in accordance with the provisions

of the preceding paragraph; (b) it must be accompanied by adequate supporting documentation for

the transactions and holdings reported therein, in the form of broker confirmation slips, broker

account statements, an authorized statement from the broker containing the transactional and

holding information found in a broker confirmation slip or account statement, or such other

documentation as is deemed adequate by Lead Counsel or the Claims Administrator; (c) if the

person executing the Claim Form is acting in a representative capacity, a certification of his, her,

or its current authority to act on behalf of the Settlement Class Member must be included in the

Claim Form to the satisfaction of Lead Counsel or the Claims Administrator; and (d) the Claim

Form must be complete, must contain no material deletions or modifications of any of the printed

matter contained therein, and must be signed under penalty of perjury.

       12.     Any Settlement Class Member who or which does not timely and validly submit a

Claim Form or whose Claim is not otherwise approved by the Court: (a) shall be deemed to have

waived his, her, or its right to share in the Net Settlement Fund; (b) shall be forever barred from

participating in any distributions therefrom; (c) shall be bound by the provisions of the Stipulation

and the Settlement and all proceedings, determinations, orders and judgments in the Action relating



                                                 7
        Case 1:17-cv-10014-LGS Document 141 Filed 08/24/20 Page 8 of 14




thereto, including, without limitation, the Judgment and the Releases provided for therein, whether

favorable or unfavorable to the Settlement Class; and (d) will be barred from commencing,

maintaining, or prosecuting any of the Released Plaintiffs’ Claims against each and all of the

Defendants’ Releasees, as more fully described in the Stipulation and Notice. Notwithstanding

the foregoing, late Claim Forms may be accepted for processing as set forth in paragraph 10 above.

       13.     Exclusion From the Settlement Class – Any member of the Settlement Class who

wishes to exclude himself, herself, or itself from the Settlement Class must request exclusion in

writing within the time and in the manner set forth in the Notice, which shall provide that: (a) any

such request for exclusion from the Settlement Class must be mailed or delivered such that it is

received no later than twenty-one (21) calendar days prior to the Settlement Hearing, to: Credit

Suisse Securities Litigation, Exclusions, PO Box 4129, Portland, OR, 97208-4129, and (b) each

request for exclusion must (i) state the name, address, and telephone number of the person or entity

requesting exclusion, and in the case of entities, the name and telephone number of the appropriate

contact person; (ii) state that such person or entity “requests exclusion from the Settlement Class

in City of Birmingham Retirement and Relief System et al. v. Credit Suisse Group AG et al., No.

1:17-cv-10014-LGS”; (iii) state the number of Credit Suisse ADRs that the person or entity

requesting exclusion purchased/acquired and sold during the Settlement Class Period, as well as

the dates and prices of each such purchase/acquisition and sale, and the number of shares held at

the beginning of the Settlement Class Period; and (iv) be signed by the person or entity requesting

exclusion or an authorized representative. A request for exclusion shall not be effective unless it

provides all the required information and is received within the time stated above, or is otherwise

accepted by the Court.

       14.     Any person or entity who or which timely and validly requests exclusion in



                                                 8
        Case 1:17-cv-10014-LGS Document 141 Filed 08/24/20 Page 9 of 14




compliance with the terms stated in this Order and is excluded from the Settlement Class shall not

be a Settlement Class Member, shall not be bound by the terms of the Settlement or any orders or

judgments in the Action, and shall not receive any payment out of the Net Settlement Fund.

        15.     Any Settlement Class Member who does not timely and validly request exclusion

from the Settlement Class in the manner stated in this Order: (a) shall be deemed to have waived

his, her, or its right to be excluded from the Settlement Class; (b) shall be forever barred from

requesting exclusion from the Settlement Class in this or any other proceeding; (c) shall be bound

by the provisions of the Stipulation and Settlement and all proceedings, determinations, orders and

judgments in the Action, including, but not limited to, the Judgment and the Releases provided for

therein, whether favorable or unfavorable to the Settlement Class; and (d) will be barred from

commencing, maintaining, or prosecuting any of the Released Plaintiffs’ Claims against any of the

Defendants’ Releasees, as more fully described in the Stipulation and Notice.

        16.     Appearance and Objections at Settlement Hearing – Any Settlement Class

Member who does not request exclusion from the Settlement Class may enter an appearance in the

Action, at his, her, or its own expense, individually or through counsel of his, her, or its own choice,

by filing with the Clerk of Court and delivering a notice of appearance to representatives of both

Lead Counsel and Defendants’ Counsel, at the addresses set forth in paragraph 17 below, such that

it is received no later than twenty-one (21) calendar days prior to the Settlement Hearing, or as the

Court may otherwise direct. Any Settlement Class Member who does not enter an appearance will

be represented by Lead Counsel.

        17.     Any Settlement Class Member who does not request exclusion from the Settlement

Class may file a written objection to the proposed Settlement, the proposed Plan of Allocation, or

Lead Counsel’s motion for an award of attorneys’ fees and reimbursement of Litigation Expenses



                                                   9
       Case 1:17-cv-10014-LGS Document 141 Filed 08/24/20 Page 10 of 14




and appear and show cause, if he, she, or it has any cause, why the proposed Settlement, the

proposed Plan of Allocation or Lead Counsel’s motion for attorneys’ fees and reimbursement of

Litigation Expenses should not be approved; provided, however, that no Settlement Class Member

shall be heard or entitled to contest the approval of the terms and conditions of the proposed

Settlement, the proposed Plan of Allocation, or the motion for attorneys’ fees and reimbursement

of Litigation Expenses unless that person or entity has filed a written objection with the Court and

served copies of such objection on Lead Counsel and Defendants’ Counsel at the addresses set

forth below such that they are received no later than twenty-one (21) calendar days prior to the

Settlement Hearing.

                Lead Counsel                                Defendants’ Counsel

             Saxena White P.A.                            Cahill Gordon & Reindel LLP
               Adam Warden                                        Tammy Roy
         7777 Glades Road, Suite 300                            Eighty Pine Street
            Boca Raton, FL 33434                           New York, NY 10005-1702

    Cohen Milstein Sellers & Toll PLLC
              Molly Bowen
  1100 New York Ave NW, Suite 500 West
         Washington, DC 20005

       18.     Any objections, filings and other submissions by the objecting Settlement Class

Member: (a) must state the name, address, and telephone number of the person or entity objecting

and must be signed by the objector; (b) must contain a statement of the Settlement Class Member’s

objection or objections, and the specific reasons for each objection, including any legal and

evidentiary support the Settlement Class Member wishes to bring to the Court’s attention; and

(c) must include documents sufficient to prove membership in the Settlement Class, including the

number of shares of Credit Suisse ADRs that the objecting Settlement Class Member

purchased/acquired and sold during the Settlement Class Period, as well as the dates and prices of

each such purchase/acquisition and sale, and the number of shares held at the beginning of the
                                                10
       Case 1:17-cv-10014-LGS Document 141 Filed 08/24/20 Page 11 of 14




Settlement Class Period. Objectors who enter an appearance and desire to present evidence at the

Settlement Hearing in support of their objection must include in their written objection or notice

of appearance the identity of any witnesses they may call to testify and any exhibits they intend to

introduce into evidence at the hearing.

       19.      Any Settlement Class Member who or which does not make his, her, or its objection

in the manner provided herein shall be deemed to have waived his, her, or its right to object to any

aspect of the proposed Settlement, the proposed Plan of Allocation, and Lead Counsel’s motion

for an award of attorneys’ fees and reimbursement of Litigation Expenses and shall be forever

barred and foreclosed from objecting to the fairness, reasonableness, or adequacy of the

Settlement, the Plan of Allocation, or the requested attorneys’ fees and Litigation Expenses, or

from otherwise being heard concerning the Settlement, the Plan of Allocation, or the requested

attorneys’ fees and Litigation Expenses in this or any other proceeding.

       20.      Stay – Until otherwise ordered by the Court, the Court stays all proceedings in the

Action other than proceedings necessary to carry out or enforce the terms and conditions of the

Stipulation.

       21.      Settlement Administration Fees and Expenses – All reasonable costs incurred in

identifying Settlement Class Members and notifying them of the Settlement as well as in

administering the Settlement shall be paid as set forth in the Stipulation without further order of

the Court.     Notwithstanding the foregoing, prior to the Effective Date, such Notice and

Administration Costs paid shall not exceed $350,000 without further approval of the Court.

       22.      Settlement Fund – The contents of the Settlement Fund held by Huntington Bank,

for which Huntington Bank will serve as the Escrow Agent, shall be deemed and considered to be




                                                11
       Case 1:17-cv-10014-LGS Document 141 Filed 08/24/20 Page 12 of 14




in custodia legis of the Court, and shall remain subject to the jurisdiction of the Court, until such

time as they shall be distributed pursuant to the Stipulation or further order(s) of the Court.

       23.     Taxes – Lead Counsel are authorized and directed to prepare any tax returns and

any other tax reporting form for or in respect to the Settlement Fund, to pay from the Settlement

Fund any Taxes owed with respect to the Settlement Fund, and to otherwise perform all obligations

with respect to Taxes and any reporting or filings in respect thereof without further order of the

Court in a manner consistent with the provisions of the Stipulation.

       24.     Termination of Settlement – If the Settlement is terminated as provided in the

Stipulation, the Settlement is not approved, or the Effective Date of the Settlement otherwise fails

to occur, this Order shall be vacated, rendered null and void, and be of no further force and effect,

except as otherwise provided by the Stipulation, and this Order shall be without prejudice to the

rights of Lead Plaintiffs, the other Settlement Class Members, and Defendants, and the Parties

shall revert to their respective positions in the Action as of August 19, 2020 as provided in the

Stipulation.

       25.     Use of this Order – Neither this Order nor the Stipulation (whether or not

consummated), including the exhibits thereto and the Plan of Allocation contained therein (or any

other plan of allocation that may be approved by the Court), the Supplemental Agreement, and the

documents prepared to effectuate this Settlement, the negotiations leading to the execution of the

Stipulation, nor any proceedings taken pursuant to or in connection with the Stipulation, or

approval of the Settlement (including any arguments proffered in connection therewith):

       (a) shall (i) be offered against any of the Defendants’ Releasees as evidence of, or construed

       as, or deemed to be evidence of any presumption, concession, or admission by any of the

       Defendants’ Releasees with respect to, (aa) the truth of any fact alleged by Lead Plaintiffs;



                                                 12
Case 1:17-cv-10014-LGS Document 141 Filed 08/24/20 Page 13 of 14




(bb) the validity of any claim that was or could have been asserted in the Action or in any

other litigation; (cc) the deficiency of any defense that has been or could have been asserted

in this Action or in any other litigation; or (dd) any liability, negligence, fault, or other

wrongdoing of any kind of any of the Defendants’ Releasees; or (ii) in any way referred to

for any other reason as against any of the Defendants’ Releasees, in any civil, criminal, or

administrative action or proceeding (including any arbitration), other than such

proceedings as may be necessary to effectuate the provisions of the Stipulation;

(b) shall be (i) offered against any of the Plaintiffs’ Releasees, as evidence of, or construed

as, or deemed to be evidence of any presumption, concession, or admission by any of the

Plaintiffs’ Releasees (aa) that any of their claims are without merit, that any of the

Defendants’ Releasees had meritorious defenses, or that damages recoverable under the

Complaint would not have exceeded the Settlement Amount; or (bb) with respect to any

liability, negligence, fault, or wrongdoing of any kind; or (ii) in any way referred to for any

other reason as against any of the Plaintiffs’ Releasees, in any civil, criminal, or

administrative action or proceeding (including any arbitration), other than such

proceedings as may be necessary to effectuate the provisions of the Stipulation; or

(c) shall be construed against any of the Releasees as an admission, concession, or

presumption that the consideration to be given under the Settlement represents the amount

which could be or would have been recovered after trial; provided, however, that if the

Stipulation is approved by the Court, the Parties and the Releasees and their respective

counsel may refer to it to effectuate the protections from liability granted thereunder or

otherwise to enforce the terms of the Settlement.




                                          13
          Case 1:17-cv-10014-LGS Document 141 Filed 08/24/20 Page 14 of 14




       26.     Supporting Papers – Lead Counsel shall file the opening papers in support of the

proposed Settlement, the Plan of Allocation, and Lead Counsel’s motion for an award of attorneys’

fees and reimbursement of Litigation Expenses no later than thirty-five (35) calendar days prior to

the Settlement Hearing; and Lead Plaintiffs and Lead Counsel are authorized to file reply papers,

which shall be filed no later than seven (7) calendar days prior to the Settlement Hearing.

       27.     CAFA Notice – Defendants shall, no later than ten (10) calendar days following

the filing of the Stipulation with the Court, serve upon the appropriate state and federal officials a

notice of the proposed Settlement in compliance with the requirements of the Class Action Fairness

Act of 2005 (“CAFA”), 28 U.S.C. § 1715. Defendants are solely responsible for the costs of the

CAFA notice and administering the CAFA notice. At least fourteen (14) calendar days before the

Settlement Hearing, Defendants shall cause to be served on Lead Counsel and filed with the Court

proof, by affidavit or declaration, regarding compliance with CAFA § 1715(b).

       28.     The Court retains jurisdiction to consider all further applications arising out of or

connected with the proposed Settlement.

SO ORDERED this _24th_ day of __August_, 2020.

     The Clerk of Court is respectfully directed to close the Gavel a Docket No. 131 and to calendar the
     Conference at Paragraph 5 above.
                                               ________________________________________
                                                       The Honorable Lorna G. Schofield
                                                           United States District Judge


Copies:

Counsel of Record




                                                 14
